McInturff, C.J.
Samuel Pietro Evans seeks relief from a Franklin County conviction of escape based upon his plea *331of guilty on August 15, 1975.
Mr. Evans asks that we vacate his conviction and dismiss the charge against him on the grounds: (1) his plea was coerced and (2) he could not have been guilty of escape because the facility from which he escaped was not the kind of facility covered by the relevant escape statute.
Despite Mr. Evans' complaint that he was not able to discuss the matter with his counsel and that his counsel did not assist him, in answer to the court's question of whether he was ready to plead at the time and whether he had an opportunity to discuss the matter with his attorney, Mr. Evans answered affirmatively. And, contrary to the assertions his plea was coerced, in response to the court's questions concerning whether the statement on the plea of guilty was signed voluntarily, Mr. Evans answered that it had been and there was nothing about it he did not understand. Also, when the court asked him if anyone had forced or coerced him to plead guilty, he replied negatively. Thus, there is no reason to believe Mr. Evans had been forced in any manner to enter a guilty plea.
Likewise, there is no merit to Mr. Evans' complaint that the work release facility from which he escaped was not one of the "detention facilities" covered by RCW 9A.76.1101 and RCW 9A.76.010(2)2 under which he claims he was convicted and sentenced. The information and the judgment and sentence reflect Mr. Evans was charged with escape under RCW 72.65.070 which was in effect at the time of his *332offense.
Nonetheless, there is merit to this petition because there does not appear on the record at the time the plea was taken a sufficient factual basis for finding Mr. Evans guilty of the escape charge.
 RCW 72.65.070 under which Mr. Evans was convicted provides, in part:
Any prisoner approved for placement under a work release plan who wilfully fails to return to the designated place of confinement at the time specified shall be deemed an escapee and fugitive from justice, and upon conviction shall be guilty of a felony and sentenced in accordance with the terms of chapter 9.31 RCW.
Other than Mr. Evans' statement on his Statement of Defendant on a Plea of Guilty that "I escaped from the Tri-Cities Work Release Facility in Pasco on July 5, 1974," there are no other facts in the record at the time the plea was taken which would allow a jury to conclude he was guilty of escape. See State v. Newton, 87 Wn.2d 363, 552 P.2d 682 (1976). See also In re Keene, 95 Wn.2d 203, 622 P.2d 360 (1980); In re Teems, 28 Wn. App. 631, 626 P.2d 13 (1981). In the absence of a sufficient factual basis, a defendant's plea cannot be considered voluntary. In re Keene, supra.
Since the record at the time of the plea does not show a sufficient factual basis to support the voluntariness of the plea, we are constrained to hold the judgment is vacated; the matter is remanded to Franklin County Superior Court for the petitioner to enter a new plea.3
Munson, J., concurs.

RCW 9A.76.110 provides:
”(1) A person is guilty of escape in the first degree if, being detained pursuant to a conviction of a felony, he escapes from custody or a detention facility.
"(2) Escape in the first degree is a class B felony.”


RCW 9A.76.010(2) provides:
" 'Detention facility' means any place used for the confinement of a person (a) arrested for, charged with or convicted of an offense, or (b) charged with being or adjudicated to be a juvenile offender as defined in RCW 13.40.020 as now existing or hereafter amended, or (c) held for extradition or as a material witness, or (d) otherwise confined pursuant to an order of a court, except in order under chapter 13.34 RCW or chapter 13.32A RCW, or (e) in any work release, furlough, or other such facility or program".


For an in-depth discussion of the need for a factual basis, see our opinion in In re Taylor, 31 Wn. App. 254, 640 P.2d 737 (1982).